Appellant contends that this Court was in error in its original opinion herein in holding that this herein denounced offense came under the classification of a felony rather than a misdemeanor. He contends that the facts bear out his contention that the appellant's acts show him to have been guilty of an infraction of Article 725a, Section 8, Vernon's Penal Code, rather than Article 725a, Section 1 (b).
Article 725a, Section 8, reads in part as follows: "It shall be unlawful for any person to use, take or administer to himself, or cause to be administered to himself, or administer to any other person or cause to be administered to any other person, any of the aforesaid drugs, except under the advice and direction, and with the consent of, a licensed and practicing physician or dentist, * * * and, the use, in any manner, of any of the aforesaid drugs by any person for the satisfaction of his craving therefor is prohibited."
It is our construction of the above quoted portion of such statute that same only covers the use of such narcotics by the user, or the administration of such drugs to another, and that such use is denounced as a misdemeanor under such statute.
Section 1(b) of such statute reads in part as follows: "It shall be unlawful for any person to possess, have under his control, or deal in, dispense, sell, deliver, transport, distribute, prescribe, traffic in, or give away any narcotic drug," a violation of this section being punished as a felony.
We note that the appellant was not charged in the indictment with using or administering to another a narcotic drug, but instead he was charged with unlawfully possessing marijuana. *Page 39 
The testimony sustains the allegation of the possession of this narcotic drug, which possession is punished by a fine, or imprisonment for not more than five years in the penitentiary for the first offense. Appellant's punishment comes within the statute, and we can see no error in his conviction for having such narcotic drug in his possession.
We think this case has been properly disposed of originally, and the motion for a rehearing will therefore be overruled.
               ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.